Opinion by
Stjrang, C.:
This is an action for contempt, growing out of the same publication that was alleged to constitute contempt in the case of The State v. Henthorn, just decided. In this case, as in that, the defendant was arrested and brought into court on a warrant or order issued by the district court of Cowley county, without any affidavit or information of any kind, containing a statement of the facts constituting the alleged contempt, having first been filed in said court. This case must therefore be reversed upon the strength of that case. It is also the opinion of this court that this defendant should have been held to have purged himself by his answer, and been discharged. His answer, which was verified by his oath, showed that J. W. Henthorn was the sole editor of the Winfield Telegram, the paper in which the article constituting the alleged contempt was published at the time of its publication, and that this defendant had nothing to do with the publication of the article complained of, and had no knowledge of said article or its publication until the order of arrest in this case, which contained a copy thereof, was served on him. There was no evidence before the court tending to show that such answer was not true. On the other hand, the verified answer of J. W. Hen-thorn, who was arrested at the same time with this defendant, and on the same process, also stated that Henthorn was the sole editor of the paper in which the article complained of appeared, and that he was solely responsible for its publication. Under these circumstances, we think this defendant should have been discharged. *620agents, or with his knowledge; hence, it is clear that he must be discharged, with his costs.” (Murdock’s Case, 2 Bland, [Md.] 487.)
*619“In this instance, Gilbert Murdock has, in the most complete, positive manner, denied all the charges made against himself, and the other two persons, who stand accused, sustain his answer by their assertion that they did not act as his
*620It is recommended that the judgment of the district court be reversed, and defendant discharged, with costs.
By the Court: It is so ordered.
All the Justices concurring.
Per Curiam: Upon the authority of the case of The State v. H. Vincent, just decided, which case is in all respects like this one — The State of Kansas v. L. Vincent, .also from Cowley district court — the judgment of the district court will be reversed, and the defendant discharged, with costs.